Title: Lieutenant Colonel John Fitzgerald to Brigadier General Anthony Wayne, 2 January 1778
From: Fitzgerald, John
To: Wayne, Anthony



Dear sir
Head Quarters [Valley Forge] Jany 2d 1778

The Inclosed Letter is just come to hand which his Excellency orders to be forwarded to you, that you make proper Enquiry into the truth of the Facts mention’d therin; & Issue such orders as you find necessary for the Reformation of those or any other Abuses or irregulariti⟨es⟩ you find to be committ’d in Lancaster, York, or other such places as you go to whilst absent from Camp.
One Step the General recommends to affect this—that you order every Officer & Soldier fit for duty & not upon necessary Business, to return immediately to Camp & Join their respective Corps, taking a List of the Officers Names, Regiments &Ca so order’d, & transmit it to Head Quarters to the End that we may be able to point out any who dont pay due attention thereto. I am Dear Sir your mo: Obedt servt

John FitzgeraldAid de Camp

